Citation Nr: 0844526	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to April 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2005 by the 
Department of Veterans Affairs (VA) Wichita, Kansas, Regional 
Office (RO).

The veteran also requested a Travel Board hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in September 2007.  The veteran 
testified before the undersigned Veterans Law Judge (VLJ) and 
the hearing transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran in this case was originally granted service 
connection for hearing loss, left ear, in a rating decision 
dated July 2003.  The RO evaluated the veteran's left ear 
hearing loss disability as a non-compensable disability, 
effective November 13, 2002.  In the same rating decision, 
the RO also denied service connection for hearing loss, right 
ear.  The veteran was notified of this decision and did not 
appeal.  Thus, this decision is final.  38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2003).  

The veteran submitted a statement to the RO in June 2005 in 
which he requested an increased evaluation for his left ear 
hearing loss disability.  The veteran also requested that the 
RO reopen his claim of entitlement to service connection for 
hearing loss, right ear.  In the December 2005 rating 
decision currently on appeal, the RO continued the veteran's 
non-compensable disability evaluation for his left ear 
hearing loss disability.  The RO reopened the veteran's claim 
of entitlement to service connection for hearing loss, right 
ear, but denied the claim on its merits.  Following 
additional evidentiary development, the RO granted service 
connection in an April 2006 statement of the case (SOC) for a 
right ear hearing loss disability and assigned a non-
compensable rating.  The RO subsequently assigned an 
effective date of April 27, 2006 for the veteran's bilateral 
hearing loss disability.  The veteran timely perfected this 
appeal.

As a preliminary matter, the Board observes that the veteran 
was not provided with a duty-to-inform notice that complied 
with the Veterans Claims Assistance Act (VCAA) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Thus, the RO should 
provide the veteran with complete VCAA notification.

As noted above, the veteran testified in connection with the 
current claim in September 2007.  In essence, the veteran 
indicated that his hearing loss disability continued to 
worsen.  The bilateral hearing loss disability purportedly 
affected the veteran's ability to work as a construction 
supervisor.  He also stated that he had difficulty hearing in 
social settings.

The Board notes that the veteran submitted a copy of an 
August 2007 VA audiology clinic note with a waiver of RO 
consideration at the time of the hearing.  A careful review 
of the clinic note revealed that the veteran was afforded a 
hearing examination at that time.  A VA audiologist conducted 
the examination which measured the severity of the veteran's 
bilateral hearing loss disability in terms of puretone 
threshold results (in decibels) and speech discrimination 
scores.  Although this examination appears to satisfy the 
stringent requirements for a VA Compensation and Pension 
(C&P) Examination, the Board points out that the examiner 
failed to discuss the effect of the veteran's bilateral 
hearing loss disability on his employment and activities of 
daily living, if any.   
  
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  Furthermore, where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as 
inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996); 38 C.F.R. § 4.2. 

The Board finds that a new VA examination is warranted in 
this instance in light of the August 2007 VA audiology clinic 
note and the veteran's September 2007 hearing testimony.  The 
Board also finds the August 2007 VA audiology clinic note to 
be inadequate for evaluation purposes because the examiner 
failed to sufficiently address the impact of the veteran's 
bilateral hearing loss disability on his occupational 
functioning and daily activities.  See Martinak v. Nicholson, 
21 Vet. App. 447 (2007).  Furthermore, the Board observes 
that the veteran has not been afforded a VA C&P examination 
since December 2005.

The veteran also receives medical care through the VA.  VA is 
required to make reasonable efforts to help a veteran obtain 
records relevant to his claim, whether or not the records are 
in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2008).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of 
VA-generated documents that could reasonably be expected to 
be part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
August 28, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  In particular, 
the veteran should be advised of the 
rating criteria for a hearing loss 
disability as seen in 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2008).  The veteran 
should also be advised that he can submit 
evidence showing the worsening or increase 
in severity of his bilateral hearing loss 
disability upon his employment and daily 
life.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from August 28, 2007 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand, provided that the veteran 
completes the required authorization 
forms.

3.  After the above development is 
completed, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an audiological 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  Any appropriate 
evaluations, studies, and testing deemed 
necessary by the examiner should be 
conducted at this time, and included in 
the examination report.

The examiner must assess the severity of 
the veteran's bilateral hearing loss 
disability.  The examiner is also asked to 
include a discussion of the functional 
effects of the veteran's hearing loss 
disability on his occupation and daily 
life, if any.  The examiner must provide a 
complete rationale for any stated opinion. 

4.  Thereafter, the RO should readjudicate 
the veteran's claim, to include a 
discussion of the applicability of an 
extraschedular rating, if any.  See 
Hearing Transcript, p. 2.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




